SCHOONMAKER, District Judge.
• On October 2, 1941, on petition of Sol Wolk & Sons, we entered an order extending for five days the time for filing objections to discharge of bankrupt.
This case was then before J. G. Carroll, Referee in Bankruptcy, on reference from this court. The Referee, on June 25, 1941, had made an order fixing August 2, 1941, as the last day for filing objections to the discharge of the bankrupt, and had given due notice of that order to creditors. On July 28, 1941, on petition of the Trustee, the Referee extended the time for filing objections to the discharge of bankrupt to October 2, 1941. On that date counsel for Sol Wolk & Sons came into court asking a further extension of time for filing such objections representing that it was impossible for him to get to Uniontown, Pennsylvania, the residence of the Referee, on that day to present his petition to the Referee.
We are of the opinion, on further consideration of the case, that we should not have made the order in question. The case was duly before the Referee. He was familiar with all the proceedings therein. Sol Wolk & Sons should have been required to present to the Referee their petition for relief.
On October 4, 1941, the Bankrupt presented his petition to this court, asking the vacation of the order of October 2, 1941. We then referred this petition to the Referee for his consideration. The Referee has filed his findings of fact and recommendation that our order of October 2, 1941, should be vacated. Sol Wolk & Sons filed exceptions to the report of the Referee, and this court then heard the case on these exceptions.
We are of the opinoin that we should not have extended the time of filing objections to the discharge of bankrupt. Sol Wolk & Sons alleged that they relied on a promise of the Creditors’ Committee that the Committee would file objections to the bankrupt’s discharge. This Committee would have no standing to file such objections, and the Wolk firm had no right to rely on any such promise, if one were made. If they wanted to object, they should have filed their objections in due time. We shall, therefore, approve the Report of the Referee, and vacate our order of October 2, 1941. An order may be submitted accordingly.